Order unanimously modified and, as modified, affirmed, without costs, in accordance with the following memorandum: On this appeal petitioner questions the court’s determination in two respects: first, insofar as it directed respondent to pay $10 per week to be applied first to reimburse her for medical and confinement expenses resulting from the pregnancy and delivery of respondent’s child and thereafter as support for the infant (see Family Ct Act, § 545) and second, insofar as it denied her attorney counsel fees (see Family Ct Act, § 536). Awards under section 545 are discretionary with Family Court and we find no abuse of the court’s discretion in ordering support on the record presented. We note, however, that in making its determination the court erroneously relied upon a rule that in considering the father’s resources, his responsibilities to his legitimate children’s needs were entitled to preference over the needs of his illegitimate child. We know of no such rule. The court denied counsel fees although it found counsel’s itemized statement of services to the mother to be necessary and the charges reasonable. It denied counsel fees, however, because it found that neither petitioner nor respondent was able to pay petitioner’s counsel. At the time of the hearing the mother and father each had a gross income of over $10,000 annually and the father had regular tax refunds and funds from which payment could be derived. We, therefore, modify the order as to counsel fees and disbursements, and direct that petitioner’s counsel be paid the reasonable value of his services and disbursements as found by Family Court, and that such payment be shared by the parties equally. Counsel may apply to Family Court for an appropriate *944order. (Appeal from order of Ontario County Family Court&emdash;paternity.) Present&emdash;Simons, J. P., Hancock, Jr., Schnepp, Doerr and Moule, JJ.